       Case 1-18-42802-nhl            Doc 33      Filed 01/04/19    Entered 01/04/19 16:58:10




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:
                                                                   Chapter 11
Northfield 30 Corp.,
                                                                   Case No. 18-42802-nhl
                           Debtor.
-------------------------------------------------------X
         ORDER GRANTING IN REM RELIEF FROM THE AUTOMATIC STAY

        Upon the motion (the “Motion”) of JDP Mortgage, LLC (the “Movant”) filed September

25, 2018, for an order pursuant to 11 U.S.C. § 362(d)(1) and (d)(2), for relief from the automatic

stay with respect to real property commonly known as 230 Tompkins Avenue, Brooklyn, NY

11216 (the “Property”), and pursuant to 11 U.S.C. § 362(d)(4), for in rem relief from the automatic

stay imposed in subsequent cases under 11 U.S.C. § 362(a), such that any and all future filings

under the Bankruptcy Code during the next two (2) years by Northfield 30 Corp. (the “Debtor”),

A & Q Estates Inc., Wilberforce Gray, or any other person or entity with an interest in the Property

shall not operate as a stay as to Movant’s enforcement of its rights in and to the Property; and due

notice having been provided; and a hearing on the Motion having been held on December 20, 2018

(“Hearing”), at which appeared counsel for Movant and the United States Trustee, and there was

no appearance by or on behalf of the Debtor; and there being no opposition to the Motion; the

Court having determined at the Hearing that the filing of the Debtor’s bankruptcy petition was part

of a scheme to delay, hinder, and defraud creditors that has involved multiple bankruptcy filings

affecting the Property; after due deliberation and good and sufficient cause appearing therefor; and

upon the record of the Hearing and the proceedings had herein; it is hereby

        ORDERED, that the Motion is granted to the extent set forth herein; and it is further
      Case 1-18-42802-nhl          Doc 33    Filed 01/04/19      Entered 01/04/19 16:58:10




        ORDERED, that the automatic stay in effect pursuant to 11 U.S.C. § 362(a) is hereby

lifted and vacated to permit Movant to pursue its rights under applicable law with respect to the

Property; and it is further

        ORDERED, that the United States Trustee shall be served with a copy of the referee’s

report of sale within thirty (30) days of the report, if applicable, and shall be noticed with any

surplus monies realized from the sale of the Property; and it is further

        ORDERED, that the Rule 4001(a) 14-day stay of execution of this order is hereby waived;

and it is further

        ORDERED, that pursuant to 11 U.S.C. § 362(d)(4), and provided that this Order is

recorded in compliance with applicable New York law governing notices of interests or liens in

real property, this Order terminating the automatic stay under 11 U.S.C. § 362(a) as to Movant’s

interest in the Property, shall be binding in any other case filed under the Bankruptcy Code

purporting to affect the Property that is filed not later than two (2) years after the date of the entry

of this Order, such that the automatic stay under 11 U.S.C. § 362(a) shall not apply to Movant’s

interest in the Property, except that a debtor in a subsequent case under this title may move for

relief from this Order based upon changed circumstances or for good cause shown, after notice

and a hearing; and it is further

        ORDERED, that this Order shall survive any subsequent conversion of this case.




                                                                 ____________________________
 Dated: January 4, 2019                                               Nancy Hershey Lord
        Brooklyn, New York                                       United States Bankruptcy Judge
